DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5, 8-9, 12, 14, 16-25, 40, 44, 47, 51, 53, 55-64 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 8-9, 12, 14, 16-18, 40, 44, 47, 51, 53, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Beam Selection During Handover” (hereinafter referred to as Huawei) in view of Wu et al. (US# 2021/0112539 hereinafter referred to as Wu) and Wu (US# 2019/0045567 hereinafter referred to as Wu ‘567).

	RE Claim 1, Huawei discloses a method in a user equipment (UE) comprising: 
	receiving a message from a network node (See Huawei Section 1 – handover request message), the message comprising information about one or more sets of dedicated random access channel (RACH) resources (See Huawei Section 1 – Agreement 2 – handover command includes set of dedicated RACH resources), each set of dedicated RACH resources associated with a beam associated with a target cell (See Huawei Section 2 – Discussion – dedicated RACH resources associated with the best beam can be prepared in the target cell and included in the HO command); 
	obtaining an estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources (See Huawei Section 2 – Discussion – suitable beam can be configured by the network with a RSRP threshold, and the threshold for suitable beam can be same as the threshold configured for beam determination in cell quality derivation or not); 
	determining, based on the obtained estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources, whether any beam associated with the one or more sets of dedicated RACH resources meets one or more criteria of a first set of criteria for performing random access (See Huawei Section 2 – Proposal 3 – for successful random access, the UE can evaluate the beams configured with dedicated RACH resources first) wherein each criterion of the one or more criteria is satisfied by only a single beam (See Huawei Section 2 – proposal 3 – selecting best beam (1-3, 2-2)); and 
	transmitting a random access preamble using the dedicated resources associated with the selected beam (See Huawei Section 2 – performing random access procedures using selected beam resources).
	Huawei does not specifically disclose
	The information comprising at least one of a synchronization signal block (SSB) resource associated with the cell or a channel state information reference signal (CSI-RS) resource; or
	Upon determining that a plurality of beams meets one or more criteria of a first set of criteria, and upon the plurality of beams comprising at least one SSB resource selecting one of the plurality of beams using an SSB resource based on one or more criteria of a second set of criteria wherein each criterion of the one or more criteria of the second set of criteria is satisfied by only a single beam; or
	upon determining that a plurality of beams meets one or more criteria of a first set of criteria, and upon the plurality of beams comprising at least one CSI-RS resource and no SSB resources selecting one of the plurality of beams using a CSI-RS resource based on one or more criteria of the second set of criteria.
	However, Wu teaches of 
	Upon determining that a plurality of beams meets one or more criteria of a first set of criteria (See Wu [0062] – determining a set of suitable beams which are beams which have a strength above a certain threshold), selecting one of the plurality of beams based on one or more criteria of a second set of criteria wherein each criterion of the one or more criteria of the second set of criteria is satisfied by only a single beam (See Wu [0062] – selecting a best beam from the set of suitable beams); and
	transmitting a random access preamble using the dedicated resources associated with the selected beam (See Wu [0002], [0060] – transmitting random access preamble with selected beam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein upon determining that a plurality of beams meets one or more criteria of a first set of criteria, selecting one of the plurality of beams based on one or more criteria of a second set of criteria wherein each criterion of the one or more criteria of the second set of criteria is satisfied by only a single beam, as taught in Wu. One is motivated as such in order to improve transmission quality and performance by selecting the most suitable beam for preamble transmission (See Wu Background, Summary).
	Huawei, modified by Wu, does not specifically disclose 
	The information comprising at least one of a synchronization signal block (SSB) resource associated with the cell or a channel state information reference signal (CSI-RS) resource; or
	upon the plurality of beams comprising at least one SSB resource selecting one of the plurality of beams using an SSB resource based on one or more criteria of a second set of criteria; or
	upon the plurality of beams comprising at least one CSI-RS resource and no SSB resources selecting one of the plurality of beams using a CSI-RS resource based on one or more criteria of the second set of criteria.
	However, Wu ‘567 teaches of
	The information comprising at least one of a synchronization signal block (SSB) resource associated with the cell or a channel state information reference signal (CSI-RS) resource (See Wu ‘567 [0005] – information about RACH resource comprising SSB or CSI-RS); 
	upon the plurality of beams comprising at least one SSB resource selecting one of the plurality of beams using an SSB resource based on one or more criteria of a second set of criteria (See Wu ‘567 [0043], [0048], [0051] – selecting beam/resource utilizing SSB); and
	upon the plurality of beams comprising at least one CSI-RS resource and no SSB resources selecting one of the plurality of beams using a CSI-RS resource based on one or more criteria of the second set of criteria (See Wu ‘567 [0043], [0048], [0051] – selecting beam/resource utilizing CSI-RS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu, wherein the information comprises at least one of a synchronization signal block (SSB) resource associated with the cell or a channel state information reference signal (CSI-RS) resource; upon the plurality of beams comprising at least one SSB resource selecting one of the plurality of beams using an SSB resource based on one or more criteria of a second set of criteria; and upon the plurality of beams comprising at least one CSI-RS resource and no SSB resources selecting one of the plurality of beams using a CSI-RS resource based on one or more criteria of the second set of criteria, as taught in Wu ‘567. One is motivated as such in order to improve efficiency when handling carrier aggregation and dual connectivity (See Wu ‘567 [0125]).

	RE Claim 5, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 1 above, wherein the one or more criteria of the second set of criteria comprise one or more of: 
	a beam with a strongest measurement quantity (See Wu [0062] – selecting a best beam from the set of suitable beams based on signal strength (RSRP)); 
	a beam whose time domain RACH resources occur first; and 
	a beam having radio conditions that has had the least amount of change over a period of time.

	RE Claim 8, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 1 above, wherein: 
	determining whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access comprises determining that no beam meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – steps 1-1 and 1-2); and 
	performing random access comprises transmitting a random access preamble using the common RACH resources (See Huawei Section 2 – step 1-2).

	RE Claim 9, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 1 above, wherein the one or more criteria of the first set of criteria comprise one or more of: 
	a reference signal received power (RSRP) threshold (See Wu [0062] – channel quality based on RSRP; See Huawei Section 2 – Discussion – suitable beam can be configured by the network with a RSRP threshold); 
	a reference signal received quality (RSRQ) threshold; and 
	a signal-to-interference-plus-noise (SINR) threshold.

	RE Claim 12, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 1 above, wherein obtaining the estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources comprises: 
	performing one or more measurements on each beam associated with the one or more sets of dedicated RACH resources, the one or more measurements indicative of beam quality (See Huawei Section 2; FIG 1 – beams are reported in the measurement report; the measurement of the beam is performed before the reception of the RACH resources).

	RE Claim 14, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 1 above, wherein obtaining the estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources comprises: 
	obtaining results of one or more previously performed measurements on each beam associated with the one or more sets of dedicated RACH resources, the one or more previously performed measurements indicative of beam quality (See Huawei Section 2; FIG 1 – beams are reported in the measurement report; the measurement of the beam is performed before the reception of the RACH resources and indicates beam quality).

	RE Claim 16, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 1 above, further comprises: 
	starting a timer in response to initiating the random access procedure (See Huawei Section I – Agreements 5-6 – starting handover failure timer).

	RE Claim 17, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 1 above, wherein: the received message is a handover configuration message (See Huawei Section I – Agreements 1-2 – handover configuration information in handover request message); and 
	the random access procedure is initiated in response to receiving the handover configuration message (See Huawei Section 2 – random access procedure initiated after HO command).

	RE Claim 18, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 16 above, wherein the timer comprises a handover failure timer (See Huawei Section I – Agreements 5-6 – starting handover failure timer).

	RE Claim 40, Huawei discloses a user equipment (UE) comprising: 
	A receiver (See Huawei Section 1 – UE’s have receivers);
	A transmitter (See Huawei Section 1 – UE’s have transmitters);
	A processing circuitry coupled to the receiver and the transmitter (See Huawei Section 1 – UE’s have processors), the processing circuitry configured to:
	receive a message from a network node (See Huawei Section 1 – handover request message), the message comprising information about one or more sets of dedicated random access channel (RACH) resources (See Huawei Section 1 – Agreement 2 – handover command includes set of dedicated RACH resources), each set of dedicated RACH resources associated with a beam associated with a target cell (See Huawei Section 2 – Discussion – dedicated RACH resources associated with the best beam can be prepared in the target cell and included in the HO command); 
	obtain an estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources (See Huawei Section 2 – Discussion – suitable beam can be configured by the network with a RSRP threshold, and the threshold for suitable beam can be same as the threshold configured for beam determination in cell quality derivation or not); 
	determine, based on the obtained estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources, whether any beam associated with the one or more sets of dedicated RACH resources meets one or more criteria of a first set of criteria for performing random access (See Huawei Section 2 – Proposal 3 – for successful random access, the UE can evaluate the beams configured with dedicated RACH resources first) wherein each criterion of the one or more criteria is satisfied by only a single beam (See Huawei Section 2 – proposal 3 – selecting best beam (1-3, 2-2)); and 
	transmit a random access preamble using the dedicated resources associated with the selected beam (See Huawei Section 2 – performing random access procedures using selected beam resources).
	Huawei does not specifically disclose
	The information comprising at least one of a synchronization signal block (SSB) resource associated with the cell or a channel state information reference signal (CSI-RS) resource; or
	Upon determining that a plurality of beams meets one or more criteria of a first set of criteria, and upon the plurality of beams comprising at least one SSB resource selecting one of the plurality of beams using an SSB resource based on one or more criteria of a second set of criteria wherein each criterion of the one or more criteria of the second set of criteria is satisfied by only a single beam; or
	upon determining that a plurality of beams meets one or more criteria of a first set of criteria, and upon the plurality of beams comprising at least one CSI-RS resource and no SSB resources selecting one of the plurality of beams using a CSI-RS resource based on one or more criteria of the second set of criteria.
	However, Wu teaches of 
	Upon determining that a plurality of beams meets one or more criteria of a first set of criteria (See Wu [0062] – determining a set of suitable beams which are beams which have a strength above a certain threshold), selecting one of the plurality of beams based on one or more criteria of a second set of criteria wherein each criterion of the one or more criteria of the second set of criteria is satisfied by only a single beam (See Wu [0062] – selecting a best beam from the set of suitable beams); and
	transmitting a random access preamble using the dedicated resources associated with the selected beam (See Wu [0002], [0060] – transmitting random access preamble with selected beam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein upon determining that a plurality of beams meets one or more criteria of a first set of criteria, selecting one of the plurality of beams based on one or more criteria of a second set of criteria wherein each criterion of the one or more criteria of the second set of criteria is satisfied by only a single beam, as taught in Wu. One is motivated as such in order to improve transmission quality and performance by selecting the most suitable beam for preamble transmission (See Wu Background, Summary).
	Huawei, modified by Wu, does not specifically disclose 
	The information comprising at least one of a synchronization signal block (SSB) resource associated with the cell or a channel state information reference signal (CSI-RS) resource; or
	upon the plurality of beams comprising at least one SSB resource selecting one of the plurality of beams using an SSB resource based on one or more criteria of a second set of criteria; or
	upon the plurality of beams comprising at least one CSI-RS resource and no SSB resources selecting one of the plurality of beams using a CSI-RS resource based on one or more criteria of the second set of criteria.
	However, Wu ‘567 teaches of
	The information comprising at least one of a synchronization signal block (SSB) resource associated with the cell or a channel state information reference signal (CSI-RS) resource (See Wu ‘567 [0005] – information about RACH resource comprising SSB or CSI-RS); 
	upon the plurality of beams comprising at least one SSB resource selecting one of the plurality of beams using an SSB resource based on one or more criteria of a second set of criteria (See Wu ‘567 [0043], [0048], [0051] – selecting beam/resource utilizing SSB); and
	upon the plurality of beams comprising at least one CSI-RS resource and no SSB resources selecting one of the plurality of beams using a CSI-RS resource based on one or more criteria of the second set of criteria (See Wu ‘567 [0043], [0048], [0051] – selecting beam/resource utilizing CSI-RS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu, wherein the information comprises at least one of a synchronization signal block (SSB) resource associated with the cell or a channel state information reference signal (CSI-RS) resource; upon the plurality of beams comprising at least one SSB resource selecting one of the plurality of beams using an SSB resource based on one or more criteria of a second set of criteria; and upon the plurality of beams comprising at least one CSI-RS resource and no SSB resources selecting one of the plurality of beams using a CSI-RS resource based on one or more criteria of the second set of criteria, as taught in Wu ‘567. One is motivated as such in order to improve efficiency when handling carrier aggregation and dual connectivity (See Wu ‘567 [0125]).

	RE Claim 44, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 40 above, wherein the one or more criteria of the second set of criteria comprise one or more of: 
	a beam with a strongest measurement quantity (See Wu [0062] – selecting a best beam from the set of suitable beams based on signal strength (RSRP)); 
	a beam whose time domain RACH resources occur first; and 
	a beam having radio conditions that has had the least amount of change over a period of time.

	RE Claim 47, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 40 above, wherein: 
	the processing circuitry configured to determine whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access is further configured to determine whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access comprises determining that no beam meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – steps 1-1 and 1-2); and 
	the processing circuitry configured to perform random access comprises transmitting a random access preamble using the common RACH resources (See Huawei Section 2 – step 1-2).

	RE Claim 51, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 40 above, wherein the processing circuitry configured to obtain the estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources is further configured to: 
	perform one or more measurements on each beam associated with the one or more sets of dedicated RACH resources, the one or more measurements indicative of beam quality (See Huawei Section 2; FIG 1 – beams are reported in the measurement report; the measurement of the beam is performed before the reception of the RACH resources).

	RE Claim 53, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 40 above, wherein the processing circuitry configured to obtain the estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources is further configured to: 
	obtain results of one or more previously performed measurements on each beam associated with the one or more sets of dedicated RACH resources, the one or more previously performed measurements indicative of beam quality (See Huawei Section 2; FIG 1 – beams are reported in the measurement report; the measurement of the beam is performed before the reception of the RACH resources and indicates beam quality).

	RE Claim 55, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 40 above, herein the processing circuitry configured to perform random access is further configured to start a timer in response to initiating the random access procedure (See Huawei Section I – Agreements 5-6 – starting handover failure timer).

	RE Claim 56, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 40 above, wherein: the received message is a handover configuration message (See Huawei Section I – Agreements 1-2 – handover configuration information in handover request message); and 
	the processing circuitry is configured to initiate the random access procedure in response to receiving the handover configuration message (See Huawei Section 2 – random access procedure initiated after HO command).

	RE Claim 57, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 56 above, wherein the timer comprises a handover failure timer (See Huawei Section I – Agreements 5-6 – starting handover failure timer).

Claims 19, 58 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Beam Selection During Handover” (hereinafter referred to as Huawei) in view of Wu et al. (US# 2021/0112539 hereinafter referred to as Wu), Wu (US# 2019/0045567 hereinafter referred to as Wu ‘567) and Zhou et al. (US# 2019/0053313 hereinafter referred to as Zhou).

	RE Claim 19, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 1 above. Huawei, modified by Wu and Wu ‘567, does not specifically disclose further comprising detecting a beam failure, wherein: the random access procedure is initiated in response to detecting the beam failure; and the message comprising information about the one or more sets of dedicated RACH resources is received after the beam failure is detected.
	However, Zhou teaches of further comprising detecting a beam failure, wherein: 
	the random access procedure is initiated in response to detecting the beam failure (See Zhou [0140]-[0141] – RA procedure in response to beam failure); and 
	the message comprising information about the one or more sets of dedicated RACH resources is received after the beam failure is detected (See Zhou [0140]-[0141] – informing of RACH resources as part of beam failure recovery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu and Wu ‘567, wherein: the random access procedure is initiated in response to detecting the beam failure; and the message comprising information about the one or more sets of dedicated RACH resources is received after the beam failure is detected, as taught in Zhou. One is motivated as such in order to provide a greater likelihood that beam failure is recovered in a timely and power-efficient manner (See Zhou [0141]).

	RE Claim 58, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 40 above. Huawei, modified by Wu and Wu ‘567, does not specifically disclose wherein the processing circuitry is further configured to detect a beam failure, wherein: 
	the processing circuitry is configured to initiate the random access procedure in response to detecting the beam failure; and 
	the processing circuitry is configured to receive the message comprising information about the one or more sets of dedicated RACH resources after the beam failure is detected.
	However, Zhou teaches of further comprising detecting a beam failure, wherein: 
	the processing circuitry is configured to initiate the random access procedure in response to detecting the beam failure (See Zhou [0140]-[0141] – RA procedure in response to beam failure); and 
	the processing circuitry is configured to receive the message comprising information about the one or more sets of dedicated RACH resources after the beam failure is detected (See Zhou [0140]-[0141] – informing of RACH resources as part of beam failure recovery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu and Wu ‘567, wherein: the processing circuitry is configured to initiate the random access procedure in response to detecting the beam failure; and the processing circuitry is configured to receive the message comprising information about the one or more sets of dedicated RACH resources after the beam failure is detected, as taught in Zhou. One is motivated as such in order to provide a greater likelihood that beam failure is recovered in a timely and power-efficient manner (See Zhou [0141]).

Claims 20, 59 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Beam Selection During Handover” (hereinafter referred to as Huawei) in view of Wu et al. (US# 2021/0112539 hereinafter referred to as Wu), Wu (US# 2019/0045567 hereinafter referred to as Wu ‘567) and Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang).

	RE Claim 20, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 16 above. Huawei, modified by Wu and Wu ‘567, does not specifically disclose wherein the timer comprises a beam failure recovery timer.
	However, Zhang teaches of wherein the timer comprises a beam failure recovery timer (See Zhang [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu and Wu ‘567, wherein the timer comprises a beam failure recovery timer, as taught in Zhang. One is motivated as such in order to improve the beam failure recovery process (See Zhang Background; Summary).

	RE Claim 59, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 58 above. Huawei, modified by Wu and Wu ‘567, does not specifically disclose wherein the timer comprises a beam failure recovery timer.
	However, Zhang teaches of wherein the timer comprises a beam failure recovery timer (See Zhang [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu and Wu ‘567, wherein the timer comprises a beam failure recovery timer, as taught in Zhang. One is motivated as such in order to improve the beam failure recovery process (See Zhang Background; Summary).

Claims 21-25, 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Beam Selection During Handover” (hereinafter referred to as Huawei) in view of Wu et al. (US# 2021/0112539 hereinafter referred to as Wu), Wu (US# 2019/0045567 hereinafter referred to as Wu ‘567) and Park et al. (US# 2017/0231011 hereinafter referred to as Park).

	RE Claim 21, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 16 above. Huawei, modified by Wu and Wu ‘567, does not specifically disclose further comprising receiving a random access response message before the timer expires.
	However, Park teaches of receiving a random access response message before the timer expires (See Park [0384] – step 2420 determining if RAR is received within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu and Wu ‘567, further comprising receiving a random access response message before the timer expires, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

	RE Claim 22, Huawei, modified by Wu, Wu ‘567and Park, discloses a method, as set forth in claim 21 above, wherein the received random access response message comprises an instruction to the UE to back off (See Park [0179], [0239]-[0247] – message comprising back-off configuration information).

	RE Claim 23, Huawei, modified by Wu and Wu ‘567, discloses a method, as set forth in claim 16 above. Huawei, modified by Wu and Wu ‘567, does not specifically disclose further comprising determining that no random access response message was received before the timer expired.
	However, Park teaches of determining that no random access response message was received before the timer expired (See Park [0384] – step 2420 determining if RAR is not received within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu and Wu ‘567, further comprising determining that no random access response message was received before the timer expired, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

	RE Claim 24, Huawei, modified by Wu, Wu ‘567, and Park, discloses a method, as set forth in claim 23 above, further comprising: 
	selecting a different beam for performing random access (See Park [0384], [0391] – selecting a different beam if beam change conditions are met).

	RE Claim 25, Huawei, modified by Wu, Wu ‘567 and Park, discloses a method, as set forth in claim 23 above, further comprising: 
	increasing a transmission power of the UE (See Park [0369]); and 
	reevaluating whether any beam associated with the one or more sets of dedicated RACH resources meets one or more criteria of a first set of criteria for performing random access (See Park [0384], [0391] – selecting a different beam if beam change conditions are met).

	RE Claim 60, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 55 above. Huawei, modified by Wu and Wu ‘567, does not specifically disclose wherein the processing circuitry is further configured to receive a random access response message before the timer expires.
	However, Park teaches of wherein the processing circuitry is further configured to receive a random access response message before the timer expires (See Park [0384] – step 2420 determining if RAR is received within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu and Wu ‘567, wherein the processing circuitry is further configured to receive a random access response message before the timer expires, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

	RE Claim 61, Huawei, modified by Wu, Wu ‘567 and Park, discloses a UE, as set forth in claim 60 above, wherein the received random access response message comprises an instruction to the UE to back off (See Park [0179], [0239]-[0247] – message comprising back-off configuration information).

	RE Claim 62, Huawei, modified by Wu and Wu ‘567, discloses a UE, as set forth in claim 55 above. Huawei, modified by Wu and Wu ‘567, does not specifically disclose wherein the processing circuitry is further configured to determine that no random access response message was received before the timer expired.
	However, Park teaches of wherein the processing circuitry is further configured to determine that no random access response message was received before the timer expired (See Park [0384] – step 2420 determining if RAR is not received within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, modified by Wu and Wu ‘567, wherein the processing circuitry is further configured to determine that no random access response message was received before the timer expired, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

	RE Claim 63, Huawei, modified by Wu, Wu ‘567 and Park, discloses a UE, as set forth in claim 62 above, wherein the processing circuitry is further configured to: 
	select a different beam for performing random access (See Park [0384], [0391] – selecting a different beam if beam change conditions are met).

	RE Claim 64, Huawei, modified by Wu, Wu ‘567 and Park, discloses a UE, as set forth in claim 62 above, wherein the processing circuitry is further configured to: 
	increase a transmission power of the UE (See Park [0369]); and 
	reevaluate whether any beam associated with the one or more sets of dedicated RACH resources meets one or more criteria of a first set of criteria for performing random access (See Park [0384], [0391] – selecting a different beam if beam change conditions are met).




Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Wu ‘567 reference). 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477